COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-327-CR
 
EX PARTE
 
DIANNA
SAUNDERS
 
                                               ----------
              FROM THE 43RD DISTRICT
COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P.42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
PER CURIAM
 
PANEL: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October 8, 2009




[1]See Tex. R. App. P. 47.4.